EXECUTION COPY      AMENDMENT NO. 4 TO STOCK PURCHASE AGREEMENT       This
AMENDMENT NO. 4 TO STOCK PURCHASE AGREEMENT (this  “Amendment”) is made and
entered into as of June 8, 2007, by and among eLEC  Communications Corp., a New
York corporation having an address at 75 South Broadway Suite  302 White Plains,
NY 10601 (“Seller”), CYBD Acquisition II, Inc., a New York corporation  and
wholly-owned subsidiary of Cyber Digital (as defined below) having an address at
400 Oser  Avenue, Hauppauge, New York 11788 (“Acquisition Sub”), and Cyber
Digital, Inc., a New  York corporation having an address at 400 Oser Avenue,
Hauppauge, New York 11788 (“Cyber  Digital” and, together with Acquisition Sub,
collectively, “Purchaser”), to amend that certain  Stock Purchase Agreement,
dated as of December 14, 2006, as amended to date, by and among  Seller,
Acquisition Sub and Cyber Digital (as amended, the “Agreement”). Capitalized
terms  used but not otherwise defined herein shall have the meanings ascribed to
such terms in the  Agreement.      RECITALS                      WHEREAS, the
parties to the Agreement desire to amend the Agreement in accordance  with the
terms of this Amendment; and                       WHEREAS, Section 10.08 of the
Agreement provides that the Agreement may be  amended by a written instrument
signed by the parties to the Agreement.                       NOW, THEREFORE, in
consideration of the representations, warranties, covenants and  agreements
hereinafter contained, and intending to be legally bound hereby, the parties
hereby  agree as follows:                1.1         Section 3.05(a) of the
Agreement; Definition of “Outside Date”. Section 3.05(a)  of the Agreement shall
be deleted and replaced in its entirety with the following:             “(a)   
at the election of either Purchaser or Seller at any time after June 22, 2007   
                 (the “Outside Date”), if the Closing shall not have then
occurred by the close of business                     on such date, provided
that neither Purchaser nor Seller shall be entitled to terminate this           
         Agreement on or after the Outside Date if the principal reason the
transactions                     contemplated hereby shall not have been
consummated by such time is the willful and                     material breach
by such party (or in the case of Purchaser, by Cyber Digital or                 
   Acquisition Sub) of any of its or their obligations under this Agreement;”   
          1.2         Governing Law. All of the terms, conditions, and other
provisions of this  Amendment shall be interpreted and governed by reference to
the laws of the State of New York,  and any dispute arising therefrom and the
remedies available shall be determined in accordance  with such laws without
giving effect to the principles of conflicts of law.              1.3       
 Binding; No Assignment. This Amendment and all of the provisions hereof shall 
be binding upon and inure to the benefit of the parties hereto and their
respective successors and  permitted assigns. Neither this Amendment nor any of
the rights, interests or obligations  hereunder shall be assigned by any of the
parties hereto without the prior written consent of the  other party, except by
operation of law; provided, however, that (i) Acquisition Sub or Cyber 


--------------------------------------------------------------------------------

Digital may assign all or part of this Amendment or its rights hereunder (a) to
a Purchaser  Affiliate, (b) to Laurus in connection with the New Note and the
New Note Documents and (c)  from and after the Closing, to a Person not a party
to this Amendment which acquires all or  substantially all of the assets of
Acquisition Sub or Cyber Digital and who assumes all of the  obligations of
Acquisition Sub or Cyber Digital hereunder, as the case may be, provided in
each  such case that no such assignment shall release Acquisition Sub or Cyber
Digital, as the case  may be, from its duties and obligations hereunder, and
(ii) Seller may assign all or part of this  Amendment or its rights hereunder to
an Affiliate of Seller who assumes all of the obligations of  Seller hereunder,
provided that no such assignment shall release Seller from its duties and 
obligations hereunder.              1.4    Counterparts. This Amendment may be
executed simultaneously in two or more  counterparts, each of which shall be
deemed an original, but all of which together shall constitute  one and the same
instrument.              1.5    Headings. The title of this Amendment and the
headings of the Sections and  Articles of and the Schedules to this Amendment
are for reference purposes only and shall not be  used in construing or
interpreting this Amendment.              1.6    Construction. Except as
expressly set forth herein, all of the provisions of the  Agreement shall remain
in full force and effect in accordance with their terms, and this  Amendment
shall reaffirm the Agreement in all respects. In the event of any conflict or 
inconsistency between the provisions of this Amendment and the provisions of the
Agreement,  the provisions of this Amendment shall govern.        [REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK.]    - 2 -


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly 
executed and delivered on the day and year first above written.                 
                                                        PURCHASER:             
                                                                        CYBD
ACQUISITION II, INC.                                                           
                            By: /s/ J.C. Chatpar                               
                                                    Name: J.C. Chatpar         
                                                                          Title:
President                                                                       
              CYBER DIGITAL, INC.                                               
                                        By: /s/ J.C. Chatpar                   
                                                                Name: J.C.
Chatpar                                                                         
          Title: President and CEO                                             
                            SELLER:                                             
                                        eLEC COMMUNICATIONS CORP.               
                                                                        By: /s/
Paul H. Riss                                                                   
                Name: Paul H. Riss                                             
                                      Title: CEO 


--------------------------------------------------------------------------------